t c no united_states tax_court med james inc petitioner v commissioner of internal revenue respondent docket no filed date r sent p a 30-day_letter proposing a deficiency in excess of dollar_figure for p’s tax_year ended date r subsequently issued a notice_of_deficiency to p determining deficiencies in p’s corporate income taxes for its tax years ended date and p filed a petition to this court r and p stipulated that p’s deficiency in income_tax for the tax_year ended date computed before allowance for a net_operating_loss nol_carryback from the subsequent tax_year was dollar_figure after allowance for the nol_carryback p’s deficiency for the tax_year ended date was dollar_figure the court entered a decision that there was a deficiency in income_tax due from p for the tax_year ended date of dollar_figure the decision became final on date and r then assessed the dollar_figure deficiency plus interest r applied the increased interest rate under sec_6621 i r c for the period beginning days after the 30-day_letter was sent p paid the deficiency and interest on date p filed a motion to redetermine interest held the court has jurisdiction under sec_7481 i r c to redetermine interest because p paid the deficiency plus interest claimed by r filed the motion within year of the date the court’s decision became final and the deficiency and interest were assessed under sec_6215 i r c held further under sec_6621 i r c and the regulations promulgated thereunder a large_corporate_underpayment exists if the excess of the amount of tax imposed by the internal_revenue_code excluding interest penalties additional_amounts and additions to tax for the taxable_period over the amount of tax paid on or before the return_due_date the threshold_underpayment exceeds dollar_figure because the code allows a deduction for nol carrybacks for purposes of determining the tax imposed for the taxable_year the tax imposed by the code for the year in issue was dollar_figure held further for purposes of sec_6621 i r c threshold underpayments of tax are generally determined only when an assessment is made with respect to a taxable_period sec_301_6621-3 proced admin regs the interest rate under sec_6621 i r c hot_interest does not apply if after a federal court determines a taxpayer’s liability for a period the threshold_underpayment for that taxable_period does not exceed dollar_figure sec_301_6621-3 proced admin regs after the court entered its decision p’s liability for the tax_year in issue was dollar_figure therefore sec_6621 i r c does not apply ron r morgan for petitioner eric johnson for respondent opinion goeke judge on date petitioner filed a motion to redetermine interest under sec_7481 and rule petitioner a c_corporation claims that it overpaid interest relating to its income_tax_liability for its tax_year ended date because respondent erroneously applied the increased interest rate under sec_6621 hot_interest the substantive issue for decision is whether a net_operating_loss nol_carryback which reduces an underpayment_of_tax for a preceding year below dollar_figure is disregarded for purposes of determining whether a large_corporate_underpayment exists and whether hot_interest applies we hold that the nol is not disregarded and hot_interest does not apply before we address the substantive issue we explain the court’s jurisdiction to decide the matter background2 on date respondent sent a letter of proposed deficiency 30-day_letter to petitioner proposing a deficiency 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time of the filing of the motion and all rule references are to the tax_court rules_of_practice and procedure 2for purposes of deciding this motion we rely in part on the information contained in the petitions answer stipulations and decision document the facts subsequent to the date the decision was entered are based on the parties’ undisputed factual allegations in excess of dollar_figure for petitioner’s tax_year ended date on date respondent issued a notice_of_deficiency to petitioner for its tax years ended date and in the notice respondent determined deficiencies in petitioner’s corporate_income_tax of dollar_figure dollar_figure and dollar_figure respectively for those years respondent also determined that petitioner was liable for an addition_to_tax under sec_6651 of dollar_figure for the tax_year ended date petitioner filed a petition and an amended petition with this court seeking a redetermination in the petitions petitioner disputed the entire amounts determined by respondent for the tax years ended date and date and dollar_figure of the amount determined for the tax_year ended date among other allegations petitioner alleged that it was entitled to an additional deduction of dollar_figure for the tax_year ended date for an accrued liability to an insurance_company on the basis of this allegation petitioner alleged that it was entitled to an nol of dollar_figure for the tax_year ended date on date the parties filed a stipulation of agreed issues with the court among other concessions respondent conceded that for the tax_year ended date petitioner was entitled to an additional deduction of dollar_figure and incurred an nol of dollar_figure in addition the parties stipulated that they had not reached an agreement as to the application of all or part of the nol_carryback to the tax_year ended date on date the parties filed the following stipulation with respect to petitioner’s income_tax_liability for the tax_year ended date tax_liability computed without allowance for net_operating_loss_carryback from the tax_year ended date to the tax_year ended date dollar_figure tax assessed and paid dollar_figure deficiency without allowance for net_operating_loss_carryback dollar_figure reduction in liability due to net_operating_loss_carryback dollar_figure deficiency after allowance for net_operating_loss_carryback dollar_figure it is further stipulated that interest will be assessed as provided by law on the deficiencies due from petitioner it is further stipulated that effective upon the entry of this decision by the court the petitioner waives the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiencies plus statutory interest until the decision of the tax_court becomes final on date the court entered a decision that there were deficiencies in income_tax due from petitioner for the tax years ended date and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and that there was no addition_to_tax under sec_6651 for the tax_year ended date the decision document reflected an agreement by the parties the court could enter the decision in accordance with the stipulation of the parties submitted therewith interest would be assessed as provided by law on the deficiencies due from petitioner and effective upon the entry of decision petitioner waived the restrictions prohibiting assessment and collection of the deficiencies plus statutory interest until the decision of the court became final the decision became final on date on date respondent issued a notice to petitioner reflecting an assessment of tax and interest of dollar_figure and dollar_figure respectively for the tax_year ended date respondent subsequently issued a second notice dated date which included a tax due of dollar_figure this notice also included a penalty of dollar_figure in calculating interest respondent applied the normal interest rate prescribed under sec_6621 for the period date until date this computation included restricted interest on dollar_figure for the period date until date and normal interest on dollar_figure from date until date on date respondent began applying the increased interest rate prescribed 3the evidence in the record reflects that the penalty was based on the failure to timely pay the assessment amount under sec_6621 petitioner has paid the deficiency assessed for the tax_year ended date plus the interest and penalties claimed by respondent petitioner provided interest and penalty detail reports calculating petitioner’s interest liability applying sec_6621 and not applying sec_6621 if we decide that sec_6621 does apply petitioner does not dispute the accuracy of respondent’s original interest computation in the event we decide that sec_6621 does not apply respondent concedes that petitioner’s interest computation is correct the interest in dispute is dollar_figure discussion the parties dispute whether the increased interest rate prescribed under sec_6621 or hot_interest applies petitioner claims that hot_interest does not apply because the deficiency amount decided by this court and assessed by respondent did not exceed dollar_figure respondent contends that for purposes of applying hot_interest the underpayment_of_tax is the amount computed before allowance of any nol_carryback before we 4the increased interest rate assessed on large corporate underpayments is commonly known as hot_interest 142_f3d_1459 fed cir saltzman irs practice and procedure par e 2d ed abreau distinguishing interest from damages a proposal for a new perspective buff l rev address this issue we explain this court’s jurisdiction to redetermine interest i jurisdiction generally this court lacks jurisdiction over issues involving interest 13_f3d_54 2d cir 118_tc_423 64_tc_589 however we do have jurisdiction to redetermine interest in certain limited circumstances sec_7481 provides sec_7481 jurisdiction over interest determinations -- in general --notwithstanding subsection a if within year after the date the decision of the tax_court becomes final under subsection a in a case to which this subsection applies the taxpayer files a motion in the tax_court for a redetermination of the amount of interest involved then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or the secretary has made an underpayment of such interest and the amount thereof cases to which this subsection applies -- this subsection shall apply where-- a i an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title and ii the taxpayer has paid the entire 5in 107_tc_249 we held that we lacked jurisdiction to redetermine a taxpayer’s liability for hot_interest in deficiency proceedings we explicitly left for another day whether we have jurisdiction to determine liability for hot_interest in a supplemental proceeding commenced pursuant to sec_7481 and rule id amount of the deficiency plus interest claimed by the secretary and b the tax_court finds under sec_6512 that the taxpayer has made an overpayment special rules --if the tax_court determines under this subsection that the taxpayer has made an overpayment of interest or that the secretary has made an underpayment of interest then that determination shall be treated under sec_6512 as a determination of an overpayment_of_tax an order of the tax_court redetermining interest when entered upon the records of the court shall be reviewable in the same manner as a decision of the tax_court we have jurisdiction to redetermine interest under sec_7481 when the entire amount of the deficiency plus the entire amount claimed by the commissioner as interest on the deficiency has been paid a timely motion to redetermine interest has been filed and an assessment has been made by the commissioner under sec_6215 which includes interest rule asa investerings pship v commissioner supra pincite 109_tc_1 petitioner has paid the entire amount of the deficiency for the tax_year ended date plus the entire amount of 6under sec_7481 a decision of this court becomes final after the exhaustion of the possibilities of direct review this finality generally precludes any subsequent consideration by the court 387_f2d_689 7th cir 118_tc_423 n sec_7481 ‘specifically carves out an exception to the rule on the finality of our decisions’ a prerequisite for invoking that exception is a final_decision of this court asa investerings pship v commissioner supra pincite n quoting 109_tc_1 interest and penalties related to the deficiency petitioner’s motion to redetermine interest was filed on date which date was within year of the date the court’s decision became final thus petitioner has satisfied the first two jurisdictional prerequisites sec_6215 requires a petition filed by the taxpayer with this court and an amount redetermined as a deficiency by a decision of the court which has become final asa investerings pship v commissioner supra pincite these requirements have been met because a petition was filed to this court and the court entered a decision which has become final redetermining an amount as a deficiency the evidence in the record reflects that respondent has assessed the deficiency and interest for the tax_year ended date accordingly we hold that the requirements of sec_7481 have been met and we have jurisdiction to determine whether petitioner made an overpayment of interest ii applicable_interest_rate interest on underpayments of tax is generally imposed at the normal underpayment rate of the federal_short-term_rate plu sec_3 percentage points sec_6601 sec_6621 sec_6621 imposes an additional 2-percent interest rate called hot_interest on large corporate underpayments in the present case if applicable this additional interest would be imposed by sec_6621 days after date the date respondent sent the 30-day_letter at all times that hot_interest might apply in this case the underlying tax to which it would apply was dollar_figure which is less than the dollar_figure threshold for a large_corporate_underpayment and the application of hot_interest sec_6621 nevertheless respondent maintains that because the pre-nol liability for the year ended date was dollar_figure hot_interest should apply thus the case before us turns on whether the amount subject_to the threshold determination should be reduced by the nol9 from the tax_year ended date hot_interest applies only to periods after the applicable_date sec_6621 sec 7in addition to applying to the underlying tax hot_interest applies to any interest penalties additional_amounts and additions to tax imposed with respect to the underlying tax however the threshold_amount is determined based only on the underlying tax sec_301_6621-3 and ii proced admin regs 8the evidence in the record reflects that the tax shown as due on petitioner’s return for the tax_year ended date was zero 9an nol is generally defined as the excess of deductions over gross_income sec_172 sec_172 provides specific rules allowing nols to be carried back to preceding_taxable_years and carried forward to future years to reduce a taxpayer’s taxable_income sec_172 allows as a deduction for the taxable_year an nol_carryback if the amount of tax is reduced by reason of an nol_carryback the reduction in tax does not affect the computation of interest under sec_6601 for the period ending with the filing_date for the taxable_year in which the nol arises sec_6601 see also 338_us_561 111_tc_90 c proced admin regs in the case of any underpayment of a tax to which the deficiency procedures apply the applicable_date is the 30th day after the earlier of the date on which the commissioner sends the 30-day_letter or the notice_of_deficiency sec_6621 sec_301_6621-3 proced admin regs letters or notices involving amounts not greater than dollar_figure determined by not taking into account any interest penalties or additions to tax are disregarded for purposes of determining the applicable datedollar_figure sec_6621 it is undisputed that petitioner was liable for interest on the original understatement of dollar_figure for the period from the due_date of the return for the tax_year ended date to the due_date of the return for the tax_year ended date additionally it is undisputed that from the due_date of the return for the taxable_year ended date until the date paid in full petitioner was generally liable for interest 10as originally enacted sec_6621 did not contain the provision disregarding letters or notices involving amounts not greater than dollar_figure the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1057 added sec_6621 applicable for purposes of determining interest for periods after date the legislative_history indicates that congress was concerned that minor mathematical errors by the taxpayer might result in the application of hot_interest to a subsequently identified income_tax deficiency h rept pincite 1997_4_cb_319 the commissioner has not updated the regulations promulgated under sec_6621 to reflect this change on the reduced_amount of dollar_figure the parties agree that the normal underpayment rate under sec_6621 applies from the due_date of the return for the tax_year ended date until december dollar_figure petitioner argues that hot_interest does not apply because the underpayment_of_tax for the tax_year ended date was dollar_figure which is below the dollar_figure amount required to trigger application of the increased interest rate petitioner claims that the deficiency amount decided by this court and then assessed by respondent is the proper amount to use in determining whether hot_interest applies respondent contends that hot_interest applies because it is undisputed that before the carryback of the nol from the tax_year ended date petitioner’s corporate_income_tax was understated by dollar_figure respondent’s argument is based on the position that an nol_carryback regardless of whether it is applied preassessment or postassessment does not reduce the amount of the underpayment for an earlier taxable_period 11the interest and penalty detail reports computing the amount of interest owed by petitioner state that the period from date through date was an interest free period 12the interest computation report prepared by respondent states that the 30-day_letter date was date respondent started imposing hot_interest on date if we decide that there was a large_corporate_underpayment then petitioner does not challenge the use of this date as the applicable_date a threshold_underpayment of tax is defined for this purpose as the excess of a tax imposed by the internal_revenue_code the code exclusive of interest penalties additional_amounts and additions to tax for the taxable_period over the amount of tax paid on or before the last date prescribed for payment sec_301_6621-3 proced admin regs this case turns on when the tax imposed by the internal_revenue_code for purposes of determining the amount of a threshold_underpayment is determined if determined at the time hot_interest starts to accrue when the tax was assessed or after this court’s decision petitioner prevails if determined at the time petitioner’s return was filed respondent prevails on the basis of the code and the regulations we hold that the determination in this case is made no sooner than the time of entry of our decision that there was a deficiency of dollar_figure the first step is to determine the amount of tax imposed by the code on petitioner for the tax_year ended january dollar_figure sec_11 imposes a tax for each tax_year on the taxable_income of a corporation taxable_income is the corporation’s gross_income minus the deductions allowed by chapter of the code 79_tc_810 13the taxable_period in this case is the taxable_year because the taxes at issue are income taxes imposed by subtitle a of the code sec_6621 sec_301_6621-3 proced admin regs affd 737_f2d_1440 5th cir sec_1_11-1 income_tax regs sec_172 allows as a deduction for the taxable_year an nol_carryback nols in tax years beginning before date may generally be carried back to the years preceding the loss_year and then forward to years following the loss_year sec_172 taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 see also 117_tc_133 n at the time petitioner filed its federal_income_tax return for the tax_year ended date it understated its income_tax by dollar_figure the tax shown as due on petitioner’s return for the year was zero the parties agree that for the tax_year ended date petitioner incurred an nol which it was entitled to carry back to the year in issue sec_172 treats the nol_carryback as a deduction from petitioner’s income this deduction reduced petitioner’s taxable_income and correspondingly reduced its tax as imposed by the code for the tax_year ended date to dollar_figure therefore under a straightforward application of the statute and the commissioner’s own regulations the excess of the tax imposed by the code for the tax_year at issue over the amount of tax paid on or before the return_due_date was dollar_figure this interpretation is consistent with other parts of the regulations that discuss when an underpayment is determined sec_301_6621-3 proced admin regs provides iii when determined-- a in general the existence of a threshold_underpayment of a tax and the amount of a large_corporate_underpayment are generally determined only when an assessment is made with respect to the taxable_period thus the amount of a deficiency or proposed deficiency set forth in a letter or notice pursuant to which the applicable_date is determined under paragraph c of this section does not determine whether there is a large_corporate_underpayment b judicial determinations notwithstanding any prior assessment made with respect to a taxable_period the sec_6621 rate does not apply if after a federal court determines the taxpayer’s liability for a period the threshold_underpayment for that taxable_period does not exceed dollar_figure see example in paragraph d of this section sec_301_6621-3 examples and proced admin regs illustrate the application of the above regulations in example involving a corporation that petitions the tax_court for redetermination of a deficiency in its income_tax the date of the tax court’s determination is the operative date for purposes of determining the threshold_underpayment of tax in example the commissioner examines the taxpayer’s return and subsequently sends a 30-day_letter proposing a deficiency of dollar_figure and then a notice_of_deficiency determining a dollar_figure deficiency the taxpayer does not file a petition to the tax_court and the commissioner assesses the dollar_figure the taxpayer then pays the amount assessed and files a claim_for_refund a federal district_court determines that exclusive of interest and penalties the taxpayer overpaid its income_tax by dollar_figure example states that at the time of the assessment there was a large_corporate_underpayment of dollar_figure however the example goes on to state that because of the district court’s decision that the taxpayer’s underpayment exclusive of interest and penalties was only dollar_figure the taxpayer does not have a large_corporate_underpayment respondent argues that despite the language contained in the above regulations petitioner had a large_corporate_underpayment with respect to sec_301_6621-3 proced admin regs respondent claims that the term generally indicates that assessments and abatements of assessment are not necessarily dispositive we disagree with respondent’s interpretation sec_301_6621-3 proced admin regs and example sec_2 and indicate that the assessment_date is generally the operative date for purposes of determining whether there is an underpayment_of_tax exceeding dollar_figure if the assessment reflects an underpayment exceeding dollar_figure then there is a large_corporate_underpayment at that time however if after a judicial determination the taxpayer’s liability is determined to not exceed dollar_figure then there is no large_corporate_underpayment and hot_interest does not apply the use of the word generally in sec_301_6621-3 proced admin regs accounts for judicial determinations a subsequent judicial determination overrides a previous assessment and represents the operative date for purposes of determining whether there is a large_corporate_underpayment as illustrated by example in the regulations this concept is important in the case of a taxpayer seeking a refund in a federal district_court because any deficiency will generally be assessed before the judicial determination is made however in proceedings properly before this court the commissioner generally does not assess the deficiency until the court’s decision becomes final in this case after the decision became final respondent assessed the deficiency of dollar_figure therefore the assessment in this case did not reflect a threshold_underpayment of tax exceeding dollar_figure with respect to sec_301_6621-3 proced admin regs respondent claims that the court’s decision determined a deficiency but it did not determine any issue with respect to the existence of a large_corporate_underpayment respondent contends that there was a large_corporate_underpayment because from at least the return_due_date for the tax_year ended date until the return_due_date for the tax_year ended date petitioner had an underpayment with respect to the tax_year ended date that exceeded dollar_figure sec_301_6621-3 proced admin regs plainly provides that sec_6621 does not apply if after this court determines the taxpayer’s liability for a period the threshold_underpayment for the taxable_period does not exceed dollar_figure the court had no jurisdiction to make a determination with respect to petitioner’s interest liability because sec_7481 was triggered only after the decision became final and respondent assessed the deficiency 107_tc_249 the court did decide that the deficiency in petitioner’s income_tax for the tax_year ended date was dollar_figure respondent assessed this amount after the decision became final under the regulations the court’s decision and subsequent assessment establish that there was not a threshold_underpayment of tax exceeding dollar_figure for purposes of sec_6621 finally respondent relies on one sentence in the preamble to the regulations to support his position that the amount of the underpayment should be determined without consideration of any nol_carryback the entire paragraph containing the sentence provides post-assessment determinations of the amount of the threshold_underpayment commentators argued that the sec_6621 rate should not apply if it is determined after assessment that the threshold_underpayment is less than dollar_figure the sec_6621 rate does not apply if as a result of a full or partial abatement of an assessment to correct an administrative error on the part of the service the taxpayer’s threshold_underpayment does not exceed dollar_figure the final regulations also provide that the sec_6621 rate does not apply if as a result of a court determination of the taxpayer’s liability the threshold_underpayment is less than dollar_figure however a net_operating_loss or credit_carryback does not reduce the amount of the threshold_underpayment for an earlier taxable_period t d 1992_2_cb_313 emphasis added the heading of the paragraph indicates that this portion of the preamble is referring to postassessment determinations that potentially affect the amount of a threshold_underpayment in such a situation the preamble states that an nol does not reduce the amount of an underpayment for an earlier taxable_period the instant case does not involve a postassessment determination rather at the time of the court’s decision and the subsequent assessment the parties were fully aware of the nol and petitioner’s liability for the tax_year at issue was computed with allowance for the nol_carryback the regulations do not state that a liability or threshold_underpayment is not adjusted to account for an nol for purposes of determining whether sec_6621 applies rather the regulations generally provide that if the liability assessed by respondent or decided by this court does not exceed dollar_figure then hot_interest does not apply as explained earlier the assessment_date is generally the operative date for purposes of determining whether there is a large_corporate_underpayment and hot_interest applies if the liability is subsequently redetermined by a federal court then the operative date is when the judicial determination is made because petitioner did not have a threshold_underpayment of tax exceeding dollar_figure after this court’s decision or on the assessment_date sec_6621 does not applydollar_figure respondent’s arguments in this case focus on petitioner’s liability as of the return_due_date without reference to any future events that might ultimately reduce petitioner’s liability for the taxable_year this is consistent with the general_rule of sec_6601 that if the amount of income_tax is reduced by the carryback of nols and capital losses the reduction does not affect the computation of interest for the period ending with the filing_date for the taxable_year in which the nol or capital_loss arose however unlike normal interest hot_interest does not start to accrue until the applicable datedollar_figure this distinguishes 14we leave to another day whether an nol_carryback determination made postassessment or after a final judicial determination would affect the existence or amount of a threshold_underpayment of tax 15the legislative_history of sec_6621 indicates that congress was concerned that corporations were allowed to deduct interest on tax obligations but that individuals were not continued the rule regarding nols in sec_6601 from the position advanced by respondent in the context of sec_6621 and it highlights the distinction in the statutory scheme between liability for interest and the proper rates of interest to apply our holding today is consistent with this statutory scheme and incorporates the mandate of the statute the guidance set forth in respondent’s own regulations and the legislative_history associated with the enactment of the increased interest rate rules iii conclusion the statutes and regulations containing the interest provisions indicate that the purpose of sec_6621 is to impose a higher rate of interest on corporate taxpayers if after a letter or notice proposing or determining a deficiency exceeding dollar_figure is sent to a taxpayer and payment is not promptly made a judicial determination or assessment is made reflecting an underpayment exceeding dollar_figure in the instant case the parties agreed and this court decided that petitioner had a deficiency of dollar_figure for the tax_year ended january continued imposing a dollar_figure threshold and allowing corporations to avoid hot_interest by paying the underpayment within days after notice was provided indicates that congress was reluctant to allow arbitrage activities by corporations accruing interest but did not want to penalize corporations with small underpayments or which promptly paid their tax_liabilities h conf rept 1991_2_cb_560 computed after allowance of the nol_carryback that amount was assessed by respondent after this court’s decision became final although petitioner’s underpayment at the time of the due_date for the return was dollar_figure petitioner was entitled under the code to carry back its nol from the subsequent year resulting in a tax of dollar_figure for petitioner’s tax_year ended date the nol arose more than years before respondent sent the 30-day_letter containing the proposed deficiency exceeding dollar_figure applying hot_interest in this situation where the amount of petitioner’s liability decided by the court the amount assessed by respondent and the tax imposed by the code does not exceed dollar_figure is contrary to the regulations accordingly we hold that sec_6621 does not apply under the facts of this case an appropriate order will be entered
